FILED

UNITED STATES DISTRICT COURT MAR 3 U 2015

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and

Bankruptcy Courts

ROLLY O’DELL KINN ELL, )
)
P1 ' ‘ff
am“ ’ 3 Case: 1:15-cv-00659
Assigned To : Unassigned
V~ ; Assign. Date : 4/30/2015
STATE OF KANSAS, er a," ) Description. Pro Se Gen. CIVII (F)
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed the plaintiffs complaint, keeping in mind that complaints ﬁled
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants,
however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp.
237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the Court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of

the minimum standard of Rule 8 is to give fair notice to the defendants of the claim being

asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

. ‘ my

determine whether the doctrine of res judicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498

(D.D.C. 1977).

The Court has reviewed the complaint and ﬁnds that it is incomprehensible. Review of
the exhibits attached to the complaint shed no light on the nature of plaintiff’ s claims or the basis
of his demand for damages of $750 million. As drafted, the complaint fails to comply with Rule

8(a) and therefore it will be dismissed. An Order consistent with this Memorandum Opinion is

issued separately.

 
    

istrict Judge
DATE: 1H7.th